SEVERENS, Circuit Judge,
having stated the case as above, delivered the opinion of the court.
From the narrative contained in the bill of exceptions of the proceedings at the trial, it appears that the learned judge who presided directed a verdict for the defendant upon the ground that, conceding the plaintiff had a valid contract with the defendant , for his transportation from New York to Marion, with the right to stop off at Alliance, still, the conductor on the train running from Pittsburg *858to Crestline having taken from him his coupon covering the distance between those places, he was left without any evidence of his right to travel on another train from Alliance to Crestline, and could not complain that the conductor of the next train put him off upon his refusal to pay fare, because, to quote from the charge given to -the jury, “the law is that, as between conductor and passenger, the evidence of the contract, which is' the ticket, is conclusive, and that the conductor must follow out his conduct on that evidence and on that ticket.” In this we think the court erred.' It was held by the supreme court in Railroad Co. v. Winter’s Adm’r, 143 U. S. 60, 12 Sup. Ct. 356, 36 L. Ed. 71, that a passenger’s ticket is not necessarily the only evidence of his right, and that it is competent to show a parol agreement made with the company’s agent at the time the passenger buys his ticket-that he should have a privilege such as that of stopping off at some place along the line, and then seasonably resuming his journey. That case is a sufficient authority. But see many cases affirming the same doctrine collected in 5 Am. & Eng. Enc. Law (2d Ed.) 603-639,—especially Railroad Co. v. Pauson, 17 C. C. A. 287, 70 Fed. 585, 30 L. R. A. 730, and Hufford v. Railroad Co., 64 Mich. 631, 31 N. W. 544, 8 Am. St. Rep. 859, cited with approval in the Winter Case. The evidence in the present case tended to show that the plaintiff’s contract for transportation contained such a privilege. If that was so, it became the duty of the company to carry him to Alliance, and there afford him an opportunity to stop off, and then by some later train carry him on to Crestline. But it is said the railroad company violated its contract at the time when the intermediate conductor denied the plaintiff’s right to stop off at Alliance and took away his coupon to Crestline, and that his right of action was thereby consummated. It is,true that it was a violation of the contract, but it did not necessarily put an end to the - plaintiff’s right under it. The company could not absolve itself from the obligations of its contract by wrongfully seizing and withholding the evidence of it. There are authorities which hold that a passenger may not enter a train for carriage without a ticket purporting to give him the right to bfe carried, and refuse to pay fare, relying upon some agreement resting in evidence which the conductor cannot consider. This holding rests upon the impracticability of the conductor’s deciding such questions, from lack of time to attend to such duty, and the lack of opportunity to hear the other party. The cases referred to, therefore, hold that in such a situation the passenger should pay his fare, and settle the question of his right with the company. Assuming this doctrine to be correct, as thus generally stated, we think it clear that such ruling is not applicable to the case here presented. It is shown that the railroad company, probably contemplating such incidents as this, had provided by its rules that a passenger should not be. expelled from its trains without the case being first reported and passed upon by its representative, who would have opportunity to get information and act advisedly. If the company may bind itself by stipulations collateral to its ticket for transportation, and not shown by it, it is in duty bound to pro*859vide the means by which such stipulations may be executed. It seems probable that if the person having authority to direct the conductor had done his duty, and inquired of the agent in New York, he would have learned of the agreement for a stop-over, and would then have given an order which would respect it, instead of one which he would know was a clear infractioli of the passenger’s right. He had ample time and opportunity to do this. The evidence tended to show that he had already been informed by the conductor who took up the coupon that the passenger had a ticket which gave him a right, to be carried through to Crestline. He was exercising the power of the company in giving directions to the conductor, and his act was its act. .The company was chargeable with knowledge that plaintiff had paid his fare,'and it is no answer for it to shield itself behind its conductor and say:
“This was a questi n between you and him. You should have paid him your fare, and then come to me for a settlement of my breach of contract in failing to carry you as I promised.”
That doctrine is bred of an emergency, and exists only where the special cause for it exists. There was evidence from which the jury might not unreasonably have believed that the plaintiff, when he took the train at Alliance, and when he made the' facts known to the conductor on that train, supposed that measures would be taken whereby he would be accorded his rights, instead of the wrong being persistently followed up. It is said he was told by the conductor on the train out from Pittsburg that he had not the right 'to stop off at Alliance, and he was thereby duly apprised of the mistake of the agent at New York. But why was he bound to respect the opinion of that conductor? It was evidently contrary to that of the agent at New York who sold him the ticket, and to that of the first conductor to whom the ticket was shown, and moreover it was contrary to the fact. If there was some rule of the company under the operation of which a stop-off was not allowed upon such a ticket as the plaintiff held, it -was controlled by his contract, for he was not bound to take notice of it unless he in fact knew of it, which was not shown; and there was nothing on the face of the ticket inconsistent wiih this privilege contracted for. Railroad Co. v. Winter’s Adm’r, above cited.
It is contended by counsel for the defendant that the instruction of the court was not only justified, but required, by the decision of this court in Poulin v. Railroad Co., 6 U. S. App. 298, 3 C. C. A. 23, 52 Fed. 197, 17 L. R. A. 800. In that case Poulin bought and paid for at Detroit what was supposed to be a ticket to Montreal and return, but was handed two tickets from Detroit to Montreal. Pie found out the mistake before he left Detroit, but, not being able to find the agent, went on to Montreal without a correction. On his return, after passing Quebec, the conductor refused to recognize the ticket tendered him, which was one running from Detroit to Montreal, and demanded the fare. This was refused, and Poulin was put off the train. This was his cause of action. But in that case there was no representation or agreement on the part of the agent selling the ticket, and there was a simple mistake, of which *860the plaintiff had knowledge before he took the train. He had no-reason to suppose that the company knew of the mistake, or knew that it was under any obligation to carry him back on his return trip. There was no proof that there was any rule of the company providing for a reference by the conductor to any officer of the company to guide him in such an emergency, or that any such reference was in fact made. Poulin admitted that he knew that his ticket did not call for a passage tin his return trip, but he relied simply *on the fact that he had paid for his return passage, and had been told by a person at the office of the company, who also told.him he had no authority, that he thought it would be all right. On this state of facts, this, court sustained the action of the lower court in directing, a verdict for the defendant. The ground of the decision, as stated by Judge Taft, who delivered the opinion of the court, was that:
“The conduct of the plaintiff in attempting to ride on a ticket which he knew did not purport to give him a right to do so was negligence, as matter of law.”
The case was properly distinguished from such a one as this in the course of the opinion, where it was said:
‘‘This is not a case, it will he observed, where the terms of the ticket, in order to he understood, had to he read in the light of rules of the company not known to the passenger. Here was no representation hy the ticket agent selling the ticket as to the effect of ambiguous language, or signs on its face on which the passenger might rely, as in the case of Murdock v. Railroad Co., 137 Mass. 293, 50 Am. Rep. 307. The language of the ticket was plain, and there was no attempt to vary its meaning by anj' verbal statement by the ticket agent selling it. If there had been,- a case would be presented which might call for the application of different principles. Under such circumstances, the passenger would probably have the right to rely on the representation by the agent that the ticket was all right as being, in effect, a statement that the rules of the company permitted conductors to receive a ticket good on its face for passage from one point to another as good for passage either way between the points. But here the agent’s act in selling the ticket was, as the plaintiff himself admits, a palpable mistake, upon which the plaintiff, when he discovered it, had no right to rely as a deliberate representation that the ticket was good for passage from Quebec to Detroit.”
It will be observed that the decision was put upon the ground of contributory negligence on the part of the plaintiff. In view of the altered and additional facts of the present case, we think it cannot be said, as matter of law, that the plaintiff was guilt}'- of negligence in attempting to ride on the train from which he was ejected. The testimony might induce the jury to come to a different conclusion. But however this might be, such negligence as is imputed to the plaintiff in this particular was not prQximate to the injury. After he was aboard of the train, and while he was taking the benefit of his contract, he was put off by order of the company. The question was not one between himself and the conductor, but was tine between the passenger and the company itself. It is true that it was said in the Poulin Case:
“The law settled by the great weight of authority, and but recently declared in a case in this court (Railway Co. v. Bennett, 6 U. S. App. 95, 1 C. C. A. 392, 49 Fed. 598), is that the face of the ticket is conclusive evidence ‘ *861to the conductor of the terms of the contract of carriage between the passenger and the company.”
But this language is to be interpreted by reference to the facts in the case, not only by the general rule of construction of judicial opinions, but upon the express distinction made by the court in the passage above quoted from its opinion. Of the Bennett Case it should be said that it was decided before the Winter Case was decided by the supreme court, and is to some extent controlled by the later decision.
The judgment must be reversed, and a new trial awarded.